   8:19-cv-00391-RGK-PRSE Doc # 6 Filed: 04/29/20 Page 1 of 5 - Page ID # 42




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PAUL A. WESNER,

                    Petitioner,                               8:19CV391

      vs.
                                                 MEMORANDUM AND ORDER
MICHELE         WELHELM,         Warden,
Nebraska State Penitentiary; SCOTT
FRAKES,          Director,      Nebraska
Department of Correctional Services; and
DOUGLAS J. PETERSON, Attorney
General for the State of Nebraska;

                    Respondents.


       This matter is before me on preliminary review of Petitioner Paul A.
Wesner’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254 and filed in this court on September 6, 2019. Petitioner set forth in
his habeas corpus petition that he was convicted of first-degree assault on April 30,
2015. Petitioner alleges he prosecuted an appeal to the Nebraska Court of Appeals
which upheld his judgment of conviction and the Nebraska Supreme Court denied
Petitioner’s petition for further review. (Filing No. 1 at CM/ECF p. 4.) Petitioner
does not allege the dates on which direct appellate review of his conviction ended,
but he does refer the court to his state court case records in Box Butte County
District Court Case No. CR14-56 and Nebraska Court of Appeals Case No. A-15-
468.1 (Id. at CM/ECF pp. 4–5.) Petitioner’s state court records indicate the
Nebraska Supreme Court denied his petition for further review on direct appeal on

      1
         I take judicial notice of the state court records. See Stutzka v. McCarville, 420
F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public records);
Federal Rule of Evidence 201 (providing for judicial notice of adjudicative facts).
Nebraska’s judicial records may be retrieved on-line through the JUSTICE site,
https://www.nebraska.gov/justice/case.cgi.
  8:19-cv-00391-RGK-PRSE Doc # 6 Filed: 04/29/20 Page 2 of 5 - Page ID # 43




October 14, 2015. Petitioner’s records further show Petitioner filed a motion for
postconviction relief on September 16, 2016. His motion was denied, he appealed,
and the appeal was dismissed and mandated on March 29, 2017.

       It appears from the face of the petition and the state court records that
Petitioner’s claims may be barred by the statute of limitations because the petition
was filed more than one year after Petitioner’s judgment became final. See 28
U.S.C. § 2244(d)(1)(A). However, in order to ensure a just and fair resolution of
this matter, the court will enter an order progressing this case to final resolution.

      IT IS THEREFORE ORDERED that:

       1.    By June 15, 2020, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: June 15, 2020: deadline for Respondents to file state court records in support
of answer or motion for summary judgment.

      2.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondents’ brief must be
                                         2
8:19-cv-00391-RGK-PRSE Doc # 6 Filed: 04/29/20 Page 3 of 5 - Page ID # 44




               served on Petitioner except that Respondents are only required
               to provide Petitioner with a copy of the specific pages of the
               record that are cited in Respondents’ brief. In the event that the
               designation of state court records is deemed insufficient by
               Petitioner or Petitioner needs additional records from the
               designation, Petitioner may file a motion with the court
               requesting additional documents. Such motion must set forth
               the documents requested and the reasons the documents are
               relevant to the cognizable claims.

         D.    No later than 30 days following the filing of the motion for
               summary judgment, Petitioner must file and serve a brief in
               opposition to the motion for summary judgment. Petitioner may
               not submit other documents unless directed to do so by the
               court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondents must file and serve a reply brief. In the event that
               Respondents elect not to file a reply brief, he should inform the
               court by filing a notice stating that he will not file a reply brief
               and that the motion is therefore fully submitted for decision.

         F.    If the motion for summary judgment is denied, Respondents
               must file an answer, a designation and a brief that complies
               with terms of this order. (See the following paragraph.) The
               documents must be filed no later than 30 days after the denial
               of the motion for summary judgment. Respondents are
               warned that failure to file an answer, a designation and a
               brief in a timely fashion may result in the imposition of
               sanctions, including Petitioner’s release.



                                      3
  8:19-cv-00391-RGK-PRSE Doc # 6 Filed: 04/29/20 Page 4 of 5 - Page ID # 45




       3.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By June 15, 2020, Respondents must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondents’ brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondents are only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondents’ brief. In the event that the
                  designation of state court records is deemed insufficient by
                  Petitioner or Petitioner needs additional records from the
                  designation, Petitioner may file a motion with the court
                  requesting additional documents. Such motion must set forth
                                        4
  8:19-cv-00391-RGK-PRSE Doc # 6 Filed: 04/29/20 Page 5 of 5 - Page ID # 46




                  the documents requested and the reasons the documents are
                  relevant to the cognizable claims.

            D.    No later than 30 days after Respondents’ brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text: July
                  15, 2020: check for Respondents’ answer and separate brief.

       4.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 29th day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
